Citation Nr: 1736229	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2000 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was later transferred to the RO in Denver, Colorado. 
 
In his May 2010 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  He was initially scheduled for the requested hearing in September 2015, but the hearing request was withdrawn in a September 2015 statement from his representative.  Another hearing was scheduled in August 2016, but the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled the hearing on the day of the scheduled hearing.   Since then, neither the Veteran nor his representative has requested another hearing.  Therefore, there is no outstanding hearing request.  38 C.F.R. § 20.704(e) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed back disability is due to service.  He has reported that such disability was due to "parachute training" at Ft. Benning, Georgia.  See August 2016 Pre-hearing conference note; see also June 2010 VA treatment note (containing the Veteran's report that his back disability was due to 'jumping out of airplanes' during service).    

A September 2000 personnel record obtained following the Board's last remand in September 2016 confirms that the Veteran was awarded a "Parachutist Badge" during that month for "successful completion of Airborne training" at Ft. Benning, Georgia.   
A November 1999 enlistment examination report documents a normal finding as to the spine.  An August 2004 separation examination report documents a normal finding as to the spine.  However, in the accompanying report of medical history, the Veteran answered affirmatively for having experienced "[r]ecurrent back pain or any back problem."  At that time, the service examiner specified that the response was based on "chronic lumbar back pain," which was "stable."  

Post-service treatment records reflect complaints of back pain.  See July and August 2008 VA treatment notes.  

In October 2008, the Veteran underwent a VA contract examination for the claimed back disability.  While the VA examiner diagnosed the Veteran with a lumbar strain after noting his report of having sustained an injury "from repetitive training" during service, she did not provide an opinion addressing whether the claimed back disability was due to service.  A remand is necessary to provide one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, it appears that the April 2017 supplemental statement of the case and the September 2016 Board remand were returned as undeliverable.  While on remand, the RO should ascertain the Veteran's correct mailing address and reissue the returned adjudicative documents.  The Board notes that it appears the Veteran 

Finally, in his May 2010 substantive appeal (via VA Form 9), the Veteran wrote that he received treatment at the Vet Center in Seattle, Washington.  As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for the claimed back disorder and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  With the help of the Veteran's representative, verify the Veteran's current address and reissue the April 2017 supplemental statement of the case and the September 2016 Board remand to the Veteran's current address.   
2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claimed back disorder, to include treatment records from Vet Center in Seattle, Washington.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3.  After obtaining all outstanding records, schedule the Veteran for a VA spine examination to address the nature and etiology of his claimed disability.   The claims file should be reviewed by the examiner.  Following a review of the claims file, and after taking a history of the progression of his disability from the Veteran, the examiner is asked to respond to each of the following:

(A) The examiner should identify all current back disabilities since the date of the claim (i.e. since September 2008), to include lumbar strain.

 (B) For each diagnosed back disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability had its onset or is otherwise medically related to service.  The examiner should assume as true that the Veteran participated in parachute jumping during his training.  The examiner is asked to consider all pertinent evidence, to include the Veteran's August 2004 report of medical history, on which he indicated experiencing recurrent back pain at the time.  The examiner should also consider all lay assertions, to include any allegations of continuity of back symptomatology

If the Veteran does not appear for his scheduled examination, or cannot be reached for scheduling, the claims file should still be forwarded to a physician with appropriate expertise to obtain responses to the questions identified above, based on his or her file review and medical expertise.  

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




